DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (WO 2006054723 A1) in view of Deutsch (US 7627983 B1).
Regarding claim 1, Yonezawa teaches decorative aggregate adapted to be mounted to a surface (Figs 1-7), the aggregate comprising a plurality of elements, each element comprising:
a container (31a) having a bottom wall (31b) and side walls delimiting a cavity ([0016]);
a filling of a preserved vegetative material ([0011], [0014]) disposed in the cavity (P); and
a fastener (31c) adapted to mount the element to the surface ([0016]), wherein a plurality of elements are arranged side by side (Fig 5) with the side walls abutting each other (Fig 4) , thereby forming a pixel-like pattern.
Yonezawa is silent to said bottom wall and side walls being made of a textile material or felt.
Deutsch teaches within the same field of endeavor and reasonable pertinent to the invention a modular wall mounted plant growing system (Figs 1-14) wherein said bottom wall and side walls being made of a textile material or felt (Col. 5 Lines 25-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Yonezawa’s container with the further teachings of Deutsch’s textile materials in order to create a lightweight, natural material container that can be recycled.
Regarding claim 2, modified Yonezawa teaches all of the abovementioned claim 1 and further teaches wherein the container has an opening arranged opposite the bottom wall, and wherein the filling is inserted into the cavity via said opening (Yonezawa- [0016]).
Regarding claim 3, modified Yonezawa teaches all of the abovementioned claim 1 and further teaches wherein the fastener (Yonezawa- 31c) is arranged on the exterior bottom wall and/or on at least one exterior side wall of the container (Yonezawa- [0016]).
Regarding claim 6, modified Yonezawa teaches all of the abovementioned claim 1 and further teaches wherein the filling is disposed in the cavity by using adhesive (Yonezawa- [0016]).
Regarding claim 9, modified Yonezawa teaches all of the abovementioned claim 1 and further teaches wherein the plurality of elements are provided in an array on a sheet (Yonezawa- Fig 5).
Regarding claim 10, Yonezawa teaches an element of a decorative aggregate (Figs 1-7) comprising a container (31a), the container having a bottom wall (31b) and side walls delimiting a cavity ([0016]), , and wherein at least the bottom wall on its exterior side comprises a fastener (31c), and the cavity is filled with a preserved vegetative material (P, [0011], [0014]).
Yonezawa is silent as to said bottom wall and side walls being made of a textile material or felt.
Deutsch teaches within the same field of endeavor and reasonable pertinent to the invention a modular wall mounted plant growing system (Figs 1-14) wherein said bottom wall and side walls being made of a textile material or felt (Col. 5 Lines 25-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Yonezawa’s container with the further teachings of Deutsch’s textile materials in order to create a lightweight, natural material container that can be recycled.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (WO 2006054723 A1) in view of Deutsch (US 7627983 B1) as applied to claim 1 above, and further in view of Marquez (US 20150237811 A1).
Regarding claim 4, modified Yonezawa teaches all of the abovementioned claim 1 but is silent to wherein the fastener is of the hook-and-loop type, or wherein the fastener is a laminate comprising a hook-and-loop type layer, an adhesive layer and a removable cover strip.
Marquez teaches within the same field of endeavor and reasonably pertinent to the invention a modular system for plant growth and air purification wherein the fastener is of the hook-and-loop type, or wherein the fastener is a laminate comprising a hook-and-loop type layer, an adhesive layer and a removable cover strip ([0061]).
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute Yonezawa’s fastener with Marquez’s variety of different fasteners in order to secure the container to a surface, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 5, and 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (WO 2006054723 A1) in view of Deutsch (US 7627983 B1) as applied to claim 1 above, and further in view of StyleGREEN (Non Patent Literature sourced from the Wayback Machine dated 18 June 2016: https://web.archive.org/web/20160618215541/http://www.stylegreen.de/moosbilder-katalog-stylegreen.pdf ).
Regarding claim 5, modified Yonezawa teaches all of the abovementioned claim 1 but is silent as to wherein the preserved vegetative filling is moss or lichen.
StyleGREEN teaches within the same field of endeavor and reasonably pertinent to the invention design objects made from real plants (Pages 1-44) wherein the preserved vegetative filling is moss or lichen (Page 3 "Die trendige Dekoration aus Moosen, Farnen und anderen echten Pflanzen. Translation: The trendy decoration made of moss, ferns and other real plants.").
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute Yonezawa’s preserved plants with StyleGREEN’s variety of moss, ferns, and other plants in order to decorate a surface, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 7, modified Yonezawa teaches all of the abovementioned claim 1 but is silent as to wherein the side walls of the container have a height in the range of 2-6 cm and more preferred 3-5 cm.
StyleGREEN teaches within the same field of endeavor and reasonably pertinent to the invention design objects made from real plants (Pages 1-44) wherein the side walls of the container have a height in the range of 2-6 cm and more preferred 3-5 cm (Page 31 "12 mm MDF-Trägerplatte mit Grundierfolie,
2–5 cm Begrünungshöhe (exklusive MDF). Translation: 12 mm MDF (medium density fiberboard) with primer film, 2-5 cm greening height (excluding MDF).") As interpreted by the examiner, the width of the profile views of the design objects on page 31 can be found with the translated specification listed on the same page. The total height is the sum of the underlying fiberboard (MDF) and the greening height for a total height range of 3.2-6.2 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Yonezawa’s container with the further teachings of StyleGREEN’s height range in order to create a lightweight, portable, decorative piece to display on any surface, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 8, modified Yonezawa teaches all of the abovementioned claim 1 but is silent as to wherein the side walls of the container have a width in the range of 2.5-15 cm and more preferred 3-8 cm.
StyleGREEN teaches within the same field of endeavor and reasonably pertinent to the invention design objects made from real plants (Pages 1-44) wherein the side walls of the container have a variety of widths (Page 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Yonezawa’s container with the further teachings of StyleGREEN’s width range in order to create a lightweight, portable, decorative piece to display on any surface, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached prior art not relied upon is directed towards the general state of modular plant containers and attachment means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642